By the Court.

It appears that the guardian, by refusing to account when cited, has broken the condition of his bond ; and there must be judgment for the judge of probate to have the penalty. It is agreed that 30 dollars 94 cents are due to John, for which execution must issue ; that nothing is due tc Sarah, and therefore, as to her, nominal damages must be awarded. And as the damages due to the wards are exclusively for their benefit, let executions issue specially for their use ; so that they may receive the satisfaction immediately from the debtors or the sheriff. The costs in their nature are joint; therefore an execution for the costs must issue for the use of the two wards jointly.